 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERIC MEYER,                                          Case No.: 3:19-cv-00017-GPC-JLB
12                                       Plaintiff,
                                                          ORDER GRANTING MOTIONS TO
13                        vs.                             PROCEED IN FORMA PAUPERIS
     WORLD BANK; INT’L MONETARY                           AND DISMISSING CIVIL ACTION
14
     FUND; EUROPEAN CENTRAL BANK,                         AS FRIVOLOUS PURSUANT TO
15                                                        28 U.S.C. § 1915(e)(2)(B)(i)
                                     Defendants.
16
                                                          [ECF Nos. 3, 5]
17
18         ERIC MEYER (“Plaintiff”), a psychiatric patient at Chicago Read Mental Health
19   Center in Chicago, Illinois, and proceeding pro se, filed this civil action using the Court’s
20   form Complaint pursuant to the Civil Rights Act, 42 U.S.C. § 1983, and naming the
21   World Bank, the International Monetary Fund, and the European Central Bank as
22   Defendants on January 4, 2019. (See Compl., ECF No. 1.)
23   I.    Procedural History
24         Plaintiff did not prepay the civil filing fee at the time he submitted his Complaint,
25   and did not file a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
26   § 1915(a). Therefore, on January 30, 2019, the Court dismissed the case pursuant to 28
27   U.S.C. § 1914(a), but granted Plaintiff leave to file an IFP motion. (See ECF No. 2.) The
28   Court further noted that it was unclear whether Plaintiff was a prisoner as defined by 28
                                                      1
                                                                               3:19-cv-00017-GPC-JLB
 1   U.S.C. § 1915(h), but advised that if he is, he would be subject to the trust account
 2   certification requirements in 28 U.S.C. § 1915(a)(2), and required to pay the full civil
 3   filing pursuant to the installment payment provisions set out in 28 U.S.C. § 1915(b). (Id.
 4   at 2-3.)
 5          Plaintiff responded by filing two separate IFP motions—one in which he claims to
 6   be “incarcerated” and another in which he answers that question with a “?” (See ECF No.
 7   3 at 1; ECF No. 5.) Also attached to one of these Motions are dozens of handwritten,
 8   rambling claims involving Hillary Clinton, Planned Parenthood, Chicago tattoo parlors,
 9   Jamie Lyn Spears, “DHS,” Supreme Court justices, food poisoning, illegal drugs, and
10   describing various sexually explicit and obviously delusional scenarios. (See ECF No. 5
11   at 11-34.)
12   II.    Motions to Proceed IFP
13          As the Court noted in its January 30, 2019 Order, all parties instituting any civil
14   action, suit or proceeding in a district court of the United States, except an application for
15   writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a).1 An action
16   may proceed despite a plaintiff’s failure to prepay the entire fee only if he is granted
17   leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
18   1176, 1177 (9th Cir. 1999). Section 1915(a)(2) requires all persons seeking to proceed
19   without full prepayment of fees to file an affidavit that includes a statement of all assets
20   possessed and demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d
21   1226, 1234 (9th Cir. 2015).
22          Plaintiff claims to be “imprisoned” and “locked up” at “Read Hospital,” see ECF
23   No. 5 at 19, but it remains unclear whether he is “accused of, convicted of, sentenced for,
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                   2
                                                                                3:19-cv-00017-GPC-JLB
 1   or adjudicated delinquent for, violations of criminal law or the terms or conditions of
 2   parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor
 3   v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).2 Therefore, the Court will presume
 4   Plaintiff is not subject to those provisions of § 1915 that apply only to prisoners, and
 5   review his IFP applications just as it would those filed by any other person. See e.g.,
 6   Agyeman v. I.N.S., 296 F.3d 871, 886 (9th Cir. 2002) (“[T]he statutory term ‘prisoner’ is
 7   limited to an individual who is ‘currently detained as a result of accusation, conviction, or
 8   sentence for a criminal offense,’” and therefore “does not encompass a civil detainee for
 9   purposes of the PLRA.”) (citing Page v. Torrey, 201 F.3d 1136, 1139-40 (9th Cir. 2000)
10   (emphasis original).
11          Based on the affidavits Plaintiff has now provided, the Court finds he is unable to
12   pay the fees or post securities required to maintain this action, and GRANTS his Motions
13   to Proceed IFP pursuant to 28 U.S.C. § 1915(a) (ECF Nos. 3, 5).
14   III.   Sua Sponte Screening pursuant to 28 U.S.C. § 1915(e)(2)
15          A.    Standard of Review
16          Nevertheless, because he is proceeding IFP, Plaintiff’s Complaint is still subject to
17   sua sponte review, and mandatory dismissal, if it is “frivolous, malicious, fail[s] to state a
18   claim upon which relief may be granted, or seek[s] monetary relief from a defendant
19   immune from such relief.” See 28 U.S.C. § 1915(e)(2)(B); Coleman v. Tollefson, 135 S.
20   Ct. 1759, 1763 (2015) (pursuant to 28 U.S.C. § 1915(e)(2) “the court shall dismiss the
21   case at any time if the court determines that—(A) the allegation of poverty is untrue; or
22   (B) the action or appeal—(i) is frivolous or malicious; [or] (ii) fails to state a claim on
23   which relief may be granted.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en
24
25
26   2
       Chicago Read is a state mental hospital that operates under the authority of the Illinois
27   Department of Health Services and serves the citizens of Cook County, Illinois. See
     https://www.dhs.state.il.us/page.aspx?item=61890 (last visited May 6, 2019).
28
                                                    3
                                                                                 3:19-cv-00017-GPC-JLB
 1   banc) (“[S]ection 1915(e) not only permits, but requires a district court to dismiss an in
 2   forma pauperis complaint that fails to state a claim.”); Calhoun v. Stahl, 254 F.3d 845,
 3   845 (9th Cir. 2001) (per curiam) (holding that “the provisions of 28 U.S.C.
 4   § 1915(e)(2)(B) are not limited to prisoners.”).
 5         The purpose of § 1915’s screening provisions are “‘to ensure that the targets of
 6   frivolous or malicious suits need not bear the expense of responding.’” Nordstrom v.
 7   Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health
 8   Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 9         B.     Plaintiff’s Allegations
10         The allegations in Plaintiff’s Complaint, as well as those included in various
11   supplemental documents he has submitted both together with and separate from his IFP
12   Motions, are disjointed, rambling, and irrational. For example, Plaintiff names the World
13   Bank, the European Central Bank, and the International Monetary Fund as Defendants,
14   see Compl., ECF No. 1 at 1-2, and he seeks to sue them for violating his “right to a
15   reasonable and wholesome world.” (Id. at 3.) Plaintiff appears to object to Defendants’
16   ownership of “1/3 [of the] earth,” and their “predatory loan” and banking policies as a
17   matter of “international law.” (Id.)3
18         He also claims the International Bank “gave [him] white flour wheat to hurt [his]
19   immune system,” and that unidentified cooks and dietitians at Read are poisoning him
20
21
     3
       As the Court noted in its previous Order, even if Plaintiff’s Complaint were not factually
22   frivolous, it also lacks an arguable basis in law. See Neitzke v. Williams, 490 U.S. 319, 325
23   (1989); Crowley v. Nevada ex rel. Nevada Sec’y of State, 678 F.3d 730, 734 (9th Cir. 2012)
     (“Section 1983 provides a cause of action against any person who, under the color of state
24   law, abridges rights ‘unambiguously’ created by the Constitution or laws of the United
25   States.”) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002)) (emphasis added); see
     also Knapp v. Cate, No. 1:08-CV-01779-BAM PC, 2011 WL 5416342, at *7 (E.D. Cal.
26   Nov. 8, 2011) (“Plaintiff does not possess any rights enforceable in this section 1983 suit
27   for violations of international law.”); accord Washington v. Richard J. Donovan Corr.
     Facility, No. 3:17-CV-01615-MMA-PCL, 2017 WL 8944750, at *4 (S.D. Cal. Oct. 18,
28   2017).
                                                   4
                                                                               3:19-cv-00017-GPC-JLB
 1   with cow’s milk, “Monsanto tomato soup,” and a “yucky salad of sliced cucumbers in
 2   vinegar.” (Id.) He further wishes to hold Defendants, as well as Supreme Court Justices
 3   Sonia Sotomayor and Clarence Thomas, former President Barack Obama, Elizabeth
 4   Warren, Janet Yellen, and Ben Bernanke liable for failing to protect him from a “crisis
 5   [of] economics” and the “torture” of Haldol injections, when “drug-free healing,” herbs,
 6   therapeutic touch, and high-energy radio beams “can alter mood better than drugs.” (Id. at
 7   4-5.)
 8           C.    Discussion
 9           These allegations show Plaintiff’s suit is subject to sua sponte dismissal pursuant
10   to 28 U.S.C. § 1915(e)(2)(B)(i) because his claims are obviously frivolous.
11           A pleading, like Plaintiff’s Complaint here, is “factual[ly] frivolous[]” under
12   § 1915 if “the facts alleged rise to the level of the irrational or the wholly incredible,
13   whether or not there are judicially noticeable facts available to contradict them.” Denton
14   v. Hernandez, 504 U.S. 25, 25-26 (1992). “[A] complaint, containing as it does both
15   factual allegations and legal conclusions, is frivolous where it lacks an arguable basis
16   either in law or in fact.... [The] term ‘frivolous,’ when applied to a complaint, embraces
17   not only the inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke
18   v. Williams, 490 U.S. 319, 325 (1989). When determining whether a complaint is
19   frivolous, the court need not accept the allegations as true, but must “pierce the veil of the
20   complaint’s factual allegations,” id. at 327, to determine whether they are “‘fanciful,’
21   ‘fantastic,’ [or] ‘delusional,’” Denton, 504 U.S. at 33 (quoting Neitzke, 490 U.S. at 328).
22           The Court finds Plaintiff’s allegations meet these standards because they “rise to
23   the level of the irrational or the wholly incredible.” Denton, 504 U.S. at 33. Therefore,
24   Plaintiff’s Complaint requires sua sponte dismissal as frivolous pursuant to 28 U.S.C.
25   § 1915(e)(2)(B)(i) and without leave to amend. See Lopez, 203 F.3d at 1127 (noting that
26   if a claim is classified as frivolous, “there is by definition no merit to the underlying
27   action and so no reason to grant leave to amend.”); see also Waldrop v. Dep’t of Corr.,
28   No. CIV S-06-1260 DFL EFB P, 2006 WL 2926754, at *1–2 (E.D. Cal. Oct. 11, 2006)
                                                    5
                                                                                 3:19-cv-00017-GPC-JLB
 1   (dismissing as frivolous claims that prison placed radio transmitters in plaintiff’s ears and
 2   used satellite transmissions to monitor him as an experiment for a web site because they
 3   “describ[ed] fantastic or delusional scenarios.”). “No matter how sincerely believed by
 4   Plaintiff, these allegations are simply too fantastic to warrant the expenditure of further
 5   judicial and private resources.” Athans v. Starbucks Coffee Co., No. CV-06-1841-PHX-
 6   DGC, 2007 WL 1673883, at *2 (D. Ariz. June 11, 2007) (sua sponte dismissing as
 7   frivolous pro se litigant’s complaint alleging a conspiracy of “illegal surveillance,
 8   undercover ‘sting’ operations, and [the] unlawful ‘doping’ of [Starbucks] beverages.”).
 9   IV.    Conclusion and Orders
10          Accordingly, the Court:
11          (1)    GRANTS Plaintiff’s Motions to Proceed IFP pursuant to 28 U.S.C.
12   § 1915(a) (ECF Nos. 3, 5);
13          (2)    DISMISSES Plaintiff’s Complaint sua sponte as frivolous and without
14   leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B)(i);
15          (3)    CERTIFIES that an IFP appeal of this Order would not be taken in good
16   faith pursuant to 28 U.S.C. § 1915(a)(3); and
17          (4)    DIRECTS the Clerk of the Court to enter a final judgment of dismissal and
18   to close the file.
19          IT IS SO ORDERED.
20   Dated: May 7, 2019
21
22
23
24
25
26
27
28
                                                   6
                                                                                3:19-cv-00017-GPC-JLB
